Citation Nr: 0201515	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for neurotic skeletal 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active service from January 1965 to November 
1966.  

This appeal arises from February and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's claims for a rating in excess of 30 percent for a 
neurotic skeletal disorder and a total compensation rating 
based on individual employability.  

At a Travel Board hearing before the undersigned in November 
2001, the veteran withdrew his claim of a total compensation 
rating based on individual unemployability.  (T-1).  See 
38 C.F.R. § 20.204(2001).  Hence, the sole issue in appellate 
status is entitlement to a rating in excess of 30 percent for 
a neurotic skeletal disorder. 

As a result of this decision, the veteran is entitled to a 50 
percent evaluation for his migraine headaches, which is the 
maximum schedular rating allowed under 38 C.F.R. § 4.124, 
Code 8100.  The veteran also contends, in essence, that his 
migraine headaches have resulted in significant industrial 
impairment.  There is no indication that the RO considered 
submitting this case to the Undersecretary for Benefits or to 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001), nor does the 
August 2000 statement of the case refer to consideration of 
this regulation.  Accordingly, the Board refers this matter 
to the RO for appropriate action.  

Additional evidence was received subsequent to the statement 
of the case.  However, referral to the RO is unnecessary 
given the Board's allowance of benefits in the instant 
appeal.  38 C.F.R. § 20.1304(c) (2001).


FINDING OF FACT

The veteran's current manifestations of his service-connected 
neurotic skeletal disorder are very frequent migraine 
headaches, which are completely prostrating in nature and 
recurrent to a degree that they are productive of severe 
economic inadaptability; there is no current psychiatric 
diagnosis or impairment that has been attributed to a 
neurotic skeletal disorder.  


CONCLUSION OF LAW

The criteria for an increased rating to 50 percent, but no 
more, for a neurotic skeletal disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  38 U.S.C.A. § 5103A (West 1991).  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It is contended on behalf of the veteran that entitlement to 
an evaluation in excess of 30 percent for his neurotic 
skeletal disorder is warranted.  The Board is satisfied that 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this regard, it is apparent 
that the RO notified the claimant and his representative of 
the medical evidence needed to substantiate the claim in its 
letters, statement and supplemental statements of the case, 
and the Board finds that the several VA examinations and 
other medical evidence dated in recent years, which have 
evaluated the status of the veteran's disabilities, are 
adequate for rating purposes.  There is no indication that 
there is any additional relevant medical evidence available 
that has not been obtained.  The RO considered all of the 
relevant evidence and applicable law and regulations in 
adjudicating the veteran's claim.  There is no reason to 
remand the claim for further application of VCAA, because the 
RO and the Board have complied with all of the provisions of 
that enactment, including the duty to assist a claimant and 
the duty to provide notice to a claimant. 

Laws and Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings that is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  

Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9505, prior to 
November 7, 1996, the evaluation of the veteran's service-
connected neurotic skeletal disorder was based on psychiatric 
impairment and was based on the severity of his overall 
social and industrial impairment.  A 50 percent rating was 
warranted where such impairment was of "considerable" 
severity; a rating of 70 percent was warranted where such 
impairment was "severe".  As the veteran's current claim was 
filed after November 7, 1996, these criteria are not for 
application. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996) and 38 C.F.R. § 4.130 (1999).  
Pursuant to the 9400 series criteria (pertaining to 
"[s]omatoform [d]isorders") under the revised criteria, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

As will be explained below, the medical evidence shows no 
current psychiatric impairment attributable to a neurotic 
skeletal disorder.  The only identified residual of his 
service-connected disability is a migraine syndrome.  

A 30 percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average once a month over 
a period of "the last several months."  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 8100 
(2001).  The 50 percent rating is the maximum evaluation 
allowed under Code 8100.
Factual Background.  In January 1998 the veteran filed a 
claim for an increased rating for his service-connected 
neurotic skeletal disorder.  He asserts that he has recurrent 
migraine headaches that have increased in severity and result 
in significant industrial impairment.  

The RO in January 1999 determined the veteran's claims folder 
was missing; as a result, the claims file has been rebuilt.  

The veteran responded to inquiries from the RO in January 
1999 that he had not recently been treated.  The reason he 
gave was that he had been told for years that there was 
nothing the doctors could do for his (migraine) condition.  

In March 1999 the veteran submitted copies of private medical 
records, which document treatment for migraine headaches.  A 
statement from his private physician, Dr. S., dated in March 
1999, indicates that the veteran had been his patient for 
many years.  It was noted that the veteran had recently 
developed a significant exacerbation of his headaches, which 
the physician attributed to a true migraine syndrome.  It was 
further reported that the headaches had been severely 
incapacitating to the point the veteran had been unable to 
work, and it was noted that the headaches necessitated 
numerous office visits.  The physician added that, while the 
veteran was treated with anti-migraine medications, including 
Imitrex, with a fairly good response, the headaches continued 
to be a significant problem.  

The private medical records include February 1999 treatment 
for headaches.  The headaches were described as temporo-
frontal with no associated problem with vision.  It was noted 
that the veteran's headaches responded to Excedrin.  

A VA examination was performed in April 1999.  The examiner 
noted there were no records available.  A longstanding 
history of headaches was noted.  The veteran stated his 
headaches began in service, and he was treated with Darvon 
during that time.  He also frequently took two or three 
Excedrin, which helped somewhat.  The veteran described an 
ocular migraine prodrome; he indicated that his headaches 
were preceded by a distortion of his vision, with bright 
lights and little squiggly lines which moved across his eyes.  
The headaches were either frontal or post-occipital and 
sometimes accompanied by nausea and severe vomiting.  He 
indicated that his headaches had increased in severity and 
continued to be accompanied by nausea, with no further 
vomiting.  He also indicated that he had photophobia, loud 
noise bothered him, and he usually had to lie down in a dark 
room during these episodes.  He had a mild headache on a 
daily basis, which was usually relieved with three or four 
Excedrin.  He stated that he had severe migraines every two 
weeks, which usually lasted for a day or two.  He gave a 
history of missing a lot work; he said that it often took a 
week for him to be able to go back to work following a 
migraine attack.  He had been self-employed since 1990, and 
he indicated that he missed four months of work a year.  The 
veteran had been started on Imitrex nasal spray and had been 
given an Imitrex injection with excellent results.  He was 
also taking Esgic (Butalbital), Acetaminophen and Caffeine.  
He took an occasional over the counter Excedrin for migraine.  
He was also taking Imipramine and Prozac.  The examiner 
commented that the veteran was employed, although he was 
sometimes out of commission for up to a week.  The diagnosis 
was migraine cephalalgia.  

A VA mental disorders examination was performed in December 
1999.  The VA examiner's clinical impression was that the 
veteran had a history of panic attacks but his symptoms had 
resolved and his panic disorder was currently in remission.  
Although the veteran still had occasional episodes when he 
felt nervous or a little anxious, he did not meet the 
criteria for any Axis I diagnosis.  No psychiatric disorder 
was diagnosed.  

In June 2001 the RO requested copies of the veteran's medical 
records which had been identified by the veteran.  

Additional private medical records were received in June 
2001.  They included typed records of treatment in February 
1999 for severe headaches.  Treatment included Imitrex 
injection and nasal spray.  An April 1999 record reveals that 
the veteran's headaches had been easier to control since he 
had started taking Imitrex.  June 1999 records noted an 
assessment of stable migraines.  
The veteran testified at a hearing before the undersigned 
Member of the Board in November 2001.  He stated that he had 
headaches almost every day and at least two migraine 
headaches in a thirty day period that "put him down", two 
to three days at a time.  He indicated that Imitrex offered 
some relief but it did not eliminate the headaches.  He 
further testified that, if he had a migraine today, he would 
get over it tomorrow, but it would take another twenty-four 
hours after that to walk around with "such a big head you 
can't even think."  He had severe headaches every ten days 
to two weeks.  (T-3).  The veteran did not seek medical 
attention every time he had a headache; he noted that he had 
to lock himself in a dark room and could not stand sitting in 
a waiting room.  (T-4)  He saw his private physician for 
follow-up care every six to eight weeks.  He employment 
consisted of refinishing work; he had lost work because of 
his condition, and he often had to reschedule jobs because he 
could not get them done.  (T-5).  The veteran described a 
visual migraine prodrome, to include seeing "squiggly 
stuff" out of the corner of his eyes.  When the headache 
became severe he had to be in a dark room with quiet.  He had 
some nausea and occasional vomiting with the severe 
headaches.  His vision was disturbed and he was unable to 
drive.  The veteran's representative asserted that the 
evaluation of the veteran's service connected disorder should 
be under the diagnostic code for rating migraines.  (T-7).  

Analysis.  The Board has concluded that an increased rating 
to 50 percent for the veteran's neurotic skeletal disorder 
manifested by migraine headaches is warranted.  The first 
consideration in this case is which diagnostic code is most 
appropriate for rating the veteran's service connected 
disability.  

After the reviewing the medical record and the veteran's 
testimony the Board has determined the only current 
manifestations of the veteran's service connected neurotic 
skeletal disorder are recurrent migraine headaches.  The 
veteran has not asserted that he currently suffers any 
psychiatric or musculoskeletal symptoms related to his 
service connected neurotic skeletal disorder.  A recent VA 
psychiatric examination resulted in no current psychiatric 
diagnosis.  Accordingly, the Board concurs with the veteran's 
representative assertion that the veteran's service connected 
disability is most appropriately rated under the criteria for 
rating migraine headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2001). 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  In this case the 
veteran has been provided with the applicable laws and 
regulations.  The RO provided the veteran with a copy of the 
rating criteria in 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001) in the October 2000 statement of the case.  Even 
though the RO continued to rate the veteran's disability 
under the criteria for rating mental disorders in its 1999 
decision, there is no prejudice to the veteran in applying 
the criteria for rating neurological disabilities since he 
and his representative were also provided with the criteria 
for rating migraine headaches and given an opportunity to 
offer testimony and argument.  Moreover, as noted above, the 
veteran's representative has clearly requested that the 
veteran's disability be rated under the criteria for 
evaluating migraines.  More importantly, as the only current 
manifestation of the veteran's service connected neurotic 
skeletal disorder is a migraine syndrome, 38 C.F.R. § 4.124, 
Code 8100 is for application.

As noted above, the medical evidence shows no current 
psychiatric impairment attributable to a neurotic skeletal 
disorder.  The only identified residual of his service-
connected disability is a migraine syndrome.  The veteran's 
disability is currently rated as 30 percent disabling.  A 
higher evaluation requires evidence of very frequent, 
completely prostrating attacks and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).  

The veteran has consistently reported both to VA examiners 
and testified at a recent Travel Board hearing that he had 
severe migraine headaches approximately every ten days to two 
weeks.  He has described the severe attacks as causing him to 
retreat to a dark room.  The severe attacks take several days 
to resolve and allow him to return to normal.  They have 
resulted in loss of time from work.  The private medical 
records reveal diagnosis and treatment for recurrent migraine 
headaches,  which is consistent with the veteran's medical 
history and recent testimony.  

The Board finds that the medical evidence and the veteran's 
credible testimony, which has been consistent throughout this 
appeal, support the conclusion that the frequency, intensity 
and duration of his migraine headaches meet the criteria for 
a 50 percent rating.  The 50 percent evaluation is the 
maximum schedular rating allowed under Code 8100.  That is, 
the Schedule for Rating Disabilities does not provide a 
higher rating than 50 percent for evaluating disability due 
to migraines.  Accordingly, an increased schedular rating to 
50 percent for his neurotic skeletal disorder, but no more 
than 50 percent, is warranted.


ORDER

An increased rating for neurotic skeletal disorder to 50 
percent is granted, subject to the rules and regulations 
governing the award of VA monetary benefits.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

